Citation Nr: 0208023	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  98-04 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for kidney disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 RO decision that 
denied service connection for a kidney disorder.  The veteran 
failed to report for a Board hearing scheduled for June 2002.

The Board notes that some statements from the veteran suggest 
he may be claiming service connection for tinnitus and a 
higher rating for service-connected right ear hearing loss.  
These matters are not on appeal at this time, and they are 
referred to the RO for clarification and any indicated 
action.


FINDINGS OF FACT

Any kidney problems in service resolved without residuals, 
and the veteran does not currently have a medically diagnosed 
kidney disorder.


CONCLUSION OF LAW

A claimed kidney disorder was not incurred in or aggravated 
by service. 8 U.S.C.A. § 1110 (West 1991 &. Supp. 2001); 38 
C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from December 1965 to 
November 1967.  The veteran's entrance examination, performed 
in November 1965, noted essentially normal findings 
throughout.  A medical history taken at that time noted that 
he had been treated for gonorrhea at the age of 17, and that 
this condition was cured.  A treatment report, dated in March 
1966, noted that the veteran still has ureteral discharge.  
Penicillin was prescribed.  A treatment report, dated in May 
1966, noted that he had been hospitalized for one month for 
investigation of gross hematuria and left flank pain thought 
to be due to a kidney stone.  The hospitalization report 
noted that no stones were found.  A urinalysis was performed 
and found to be negative.  At a general medical examination 
in July 1966, the veteran gave a past history of venereal 
disease and a kidney problem, and it was noted such had been 
treated and there were no sequelae.  A treatment report, 
dated in October 1966, noted that an intravenous pyelogram 
had been performed and was negative.  The report noted that 
the veteran was currently asymptomatic and that several 
additional urinalyses were found to be clear.  The report 
concluded with an impression of negative examination.  In 
December 1966, the veteran was sent for a urology 
consultation.  The report noted the veteran's history of 
gonorrhea in March 1966, which cleared completely with two 
injections of penicillin.  The report noted that the veteran 
has had no trouble since May 1966.  A urinalysis was 
performed and was negative.  Physical examination of the 
abdomen revealed no masses or tenderness.  The report 
concluded with an impression that no further urological work-
up was indicated.  At the veteran's service separation 
examination in October 1967, the genitourinary system was 
normal on clinical evaluation.  The veteran gave a past 
history of gonorrhea, kidney trouble, and blood in the urine, 
and it was noted such problems had been treated and there 
were no sequelae.  

Post-service medical treatment reports include a medical 
history, taken in July 1989, in which the veteran reported 
had been treated for gonorrhea at the age of 16.  A treatment 
report, dated in August 1989, noted the veteran's complaints 
of left kidney pain.  The report noted that he alleged severe 
pain, but did not appear in distress.  A urinalysis was 
performed and the results were negative.  Treatment reports, 
dated in September 1989 and in February 1990, noted the 
veteran's continuing complaints of left kidney pain.  A 
urinalysis was performed in March 1990 and found to be 
normal.  At a health assessment in March 1991, the veteran 
gave a history of nephrolithiasis in the past; no kidney or 
other pertinent disorder was found on the current physical 
examination.

In July 1997, the veteran filed his claim seeking service 
connection for a kidney disorder.  In various written 
statements he asserted that he had a kidney condition (he 
primarily refers to the left kidney) which he believes 
developed from an episode of gonorrhea in service.  He 
indicated that he has not gone to a doctor for a kidney 
disorder, but treated the problem himself.

In September 1997, a VA general physical examination was 
conducted.  The veteran gave a history of "sand 
stones/painful urination" occurring twice a year for the 
last 10 years.  He complained of pain throughout his urinary 
tract.  He indicated he had not gone to a doctor for the 
problem, but treated it himself by holistic means.  It was 
noted he had no history of kidney stones or urinary stones.  
Current physical examination was normal and no kidney 
disorder was indicated.  The examiner noted that there were 
no residuals of the reported service episode of gonorrhea.

In November 2001, the RO sent correspondence to the veteran 
pursuant to the Veterans Claims Assistance Act of 2000.  In 
response, the veteran submitted a statement identifying 
record previously obtained and discussed above.

II.  Analysis

The veteran claims service connection for a kidney disorder.  
He contends that he developed this condition secondary to in-
service gonorrhea.  

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the RO has notified the veteran of 
the evidence necessary to substantiate his claim.  The RO has 
requested the veteran to provide or identify medical evidence 
which might substantiate his claim, and pertinent medical 
records have been obtained to the extent possible.  The 
veteran has also been provided with a VA examination.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for certain chronic diseases, including 
nephritis and calculi of the kidney, will be presumed if they 
are manifest to a compensable degree within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's 1965-1967 active duty service medical records 
show genitourinary complaints, but a medical work-up 
disclosed no chronic kidney disorder, and the genitorurinary 
system was normal at the service separation examination.  
Such suggests that any kidney problems in service were acute 
and transitory and resolved without residuals.  While the 
veteran has voiced post-service complaints of a kidney 
problem, the medical records, including a 1997 VA 
examination, fail to show any diagnosed kidney disorder.  
Several post service urinalyses have been conducted and all 
been negative.  Thus, there is no competent medical evidence 
demonstrating that the veteran currently has a kidney 
disorder. 

One requirement for service connection is competent evidence 
of the current existence of the claimed disability.  
Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of 
competent evidence of current kidney disorder, there is no 
basis for establishing service connection for this condition.  
The weight of the credible evidence is against the claim for 
service connection.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Service connection for a kidney disorder is denied.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


